Order entered April 10, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02697-1

                                             ORDER
       Before the Court is the April 9, 2019 third request of Jackie Galindo, Official Court

Reporter for Probate Court No. 1, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to April 24, 2019. We caution Ms. Galindo that further

extension requests will be disfavored.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE